EXHIBIT 10.30




--------------------------------------------------------------------------------

STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)
ID: 80-0091851
400 Rella Boulevard
Montebello, NY 10901


 
Notice of Grant of Award and Award Agreement



--------------------------------------------------------------------------------



_______________________________________            Award Number:     _________
Name of Award Holder                        Plan:         2014


______
Address                    City            State                Zip
 

                
Effective __________, you have been granted a restricted stock award of ______
shares of STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP) (the Company) common
stock. These shares are restricted until the vest date(s) shown below.


The current total value of the award is $___________.


The total price of the award is $__________.


The award will vest in increments on the date(s) shown.


             Shares   
Full Vest Date
 
 
 
 
 
 
 
 



By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.



--------------------------------------------------------------------------------



STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)




________________________________________________        _____________________________
Print Name:                            Date:
Title:        


HOLDER:




________________________________________________        _____________________________
Print Name:                            Date:





--------------------------------------------------------------------------------

EXHIBIT 10.30



EXHIBIT A




STERLING BANCORP
2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE


General Terms and Conditions


Section 1.    General Terms.


(a)    Size and Type of Award. The shares of Common Stock (the “Shares”) of
Sterling Bancorp (the “Company”) covered by this Award (“Awarded Shares”) are
listed on the Restricted Stock Award Notice. This Restricted Stock Award Notice
(this “Award Notice”) is subject to all of the terms and conditions of the
Sterling Bancorp 2014 Stock Incentive Plan (the “Plan”).


(b)     Holding of Awarded Shares. A certificate evidencing the Awarded Shares
will be issued to you and will include a restrictive legend incorporating the
terms and conditions of this Award Notice, which will include a one-year holding
requirement once the award has fully vested, except for any shares sold in
accordance with Section 6 to cover the amount of taxes required to be withheld
with respect to such Shares. If permitted by the Compensation Committee, you may
elect to be taxed on shares immediately upon their transfer to you instead of
later when they vest. If you make this election, you will be required to include
in ordinary income, for the taxable year in which the transfer of certificates
occurs, an amount equal to the fair market value of the shares on the transfer
date. The Company may be allowed to claim a tax deduction, for compensation
expense, in a like amount. You make this election by filing a statement of
election containing specified items of information with the Internal Revenue
Service within thirty (30) days after the date of transfer of the shares to you.
You must give a copy of the statement you file to the Company. If you make this
election, the vesting of your awards will not subject you to further income tax.


(c)     Employment. Your employment with the Company, Sterling National Bank
and/or any of their subsidiaries constitutes adequate consideration for the
issuance of the Awarded Shares to you having a value at least equal to the par
value of the Awarded Shares, but the vesting conditions described below will
nevertheless determine your right to acquire unrestricted ownership of the
Awarded Shares.


Section 2.     Vesting.
 
(a)    Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
this Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date, subject to a one-year
holding requirement.


(b)    Vesting Conditions. There are conditions you must satisfy before your
Restricted Stock Award will vest. If you receive your Restricted Stock Award for
services as an officer or employee, you must, except as otherwise provided
herein, remain in continuous service from the Effective Date shown on this Award
Notice through the relevant Vesting Date.


(c)    Forfeitures. If you terminate service with the Company, Sterling National
Bank and/or any of their subsidiaries prior to a Vesting Date, you will forfeit
any Awarded Shares that are scheduled to vest on or after that date. To the
extent that any Awarded Shares have vested prior to your termination of service
with the Company, the one-year holding requirement will continue to apply. When
you forfeit Awarded Shares, all of your interest in the Awarded Shares will be
canceled and any stock certificate or other evidence of ownership must be
returned to the Compensation Committee or to the Company. You agree to take any
action and execute and deliver any document that the Company requests to effect
the return of your unvested Awarded Shares. In the event you do not cooperate
with the Company in this regard, you hereby appoint and designate the Company as
your attorney-in-fact for the purpose of taking any action and signing any
document, in your name, which the Company determines is necessary to enforce the
forfeiture.


(d)    Accelerated Vesting. Your Awarded Shares that have not previously vested
will become fully vested immediately (and no one-year holding requirement will
apply), and without any further action on your part, in the event of your death
or Disability before your termination of service with the Company, Sterling
National Bank and/or any of their subsidiaries or your Retirement from the
Company, Sterling National Bank and/or any of their subsidiaries. To qualify for
Retirement, you must enter into a retirement agreement with the Company,
Sterling National Bank or any of their subsidiaries in a form approved by the
Compensation Committee, within the Compensation Committee’s discretion, and
under which you agree, for a period of two (2) years, to provide consulting
services to the Company, Sterling National Bank and/or any of their subsidiaries
(as specified in Section 2.46 of the Plan) and to refrain from competing with or
soliciting employees and customers of the Company, Sterling National Bank or any
of their subsidiaries. In addition, in the event a Change in Control occurs
before you terminate service with the Company, Sterling National Bank and/or any
of their subsidiaries, then any Awarded Shares not theretofore forfeited shall
become immediately vested on the

Page 1 of 3

--------------------------------------------------------------------------------




date of the Change in Control (and no one-year holding requirement will apply).
You may designate a Beneficiary to receive any Awarded Shares that vest upon
your death using the Beneficiary Designation attached as Appendix A.


(e)    Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company, Sterling
National Bank and/or any of their subsidiaries for so long as you serve in any
capacity as an employee, officer, non-employee director or consultant of the
Company, Sterling National Bank and/or any of their subsidiaries.


(f)    Application of Clawback Policy. Notwithstanding anything in the this
Award Notice to the contrary, the Awarded Shares and any related dividends shall
be subject to adjustment and/or recovery, in whole or in part, following the
date on which they become vested and payable if and to the extent (i) required
by any applicable law, rule or regulation or (ii) provided under the terms of
any clawback policy or other policy of similar import adopted by the Company and
in effect on the date the Awarded Shares or dividends, as applicable, become
vested and payable.
 
Section 3.    Dividends. Any dividends declared by the Company with a record
date that is after the Effective Date specified in this Award Notice will be
paid in the same manner as for other shareholders.
Section 4.     Voting and Tender Rights. You will have the right to vote, or
direct the voting of, Awarded Shares.
 
Section 5.    No Right to Continued Service. Nothing in this Award Notice, or
any action of the Board or Compensation Committee with respect to this Award
Notice, shall be held or construed to confer upon you any right to a
continuation of service by the Company, Sterling National Bank or any of their
subsidiaries. You may be dismissed or otherwise dealt with as though this Award
Notice had not been entered into.


Section 6.    Taxes. Where any person is entitled to receive Shares pursuant to
the Restricted Stock Award granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Recipient, to the Recipient's address as shown in the Company's
records.


If to the Compensation Committee:


Sterling Bancorp
c/o Sterling National Bank
400 Rella Blvd.
Montebello, New York
Attention: Compensation Committee and Corporate Secretary


Section 8.    Restrictions on Transfer. The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such award be liable for, or subject to, debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a Beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of the Company.


Section 9.    Successors and Assigns. This Award Notice shall inure to the
benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, successors and assigns.


Section 10.    Construction of Language. Whenever appropriate in this Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.


Section 11.    Governing Law. This Award Notice shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of law principles thereof, except to the extent that such
laws are preempted by federal law. The federal and state courts having
jurisdiction in Rockland County, New York shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Award granted under this Award Notice, the Recipient, and any
other person claiming any rights under this Award Notice, agrees to submit
himself or herself, and

 
Page 2 of 3



--------------------------------------------------------------------------------




any such legal action as he or she shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.


Section 12.    Amendment. This Award Notice may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written agreement between the Company and the
Recipient. This Award Notice amends and supersedes any Award Notice bearing the
same effective date.


Section 13.    Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award Notice were being made
under the Plan. In the event of any conflict between the provisions of the Plan
and the provisions of this Award Notice, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Award Notice,
the Recipient acknowledges receipt of a copy of the Plan. The Recipient
acknowledges that he or she may not and will not rely on any statement of
account or other communication or document issued in connection with the Award
other than the Plan, this Award Notice, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Notice.



 
Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT 10.30



APPENDIX A TO RESTRICTED STOCK AWARD NOTICE
Beneficiary Designation Form - Restricted Stock




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.
Name of Person
Making Designation    


Social Security Number ______—_____—__________
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   %
   
   
   
   
   %
   
   
   
   
   %
Total = 100%
B CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Restricted Stock Awards:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   %
   
   
   
   
   %
   
   
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Restricted Stock Awards.




                                 
         Your Signature                     Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of Sterling
Bancorp on the date indicated.












By                      
   Authorized Signature Date       


Comments




 
Page 4 of 3

